EXHIBIT 16.1 July 18, 2014 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Commissioners: We have read the statements made by Ashland Inc. (copy attached), which we understand will be filed with the Securities and Exchange Commission, pursuant to Item 4.01 of Form 8-K, as part of the Form 8-K of Ashland Inc.dated July 16, 2014.We agree with the statements concerning our Firm in such Form 8-K. Very truly yours, /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP, 720 East Pete Rose Way, Suite 400, Cincinnati, OH 45202 T: (513) 723-4700, F: (513) 723-4777, www.pwc.com/us
